



Exhibit 10.13




Scripps Senior Executive
Change in Control Plan


Amended and Restated Effective February 23, 2015






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


ARTICLE 1.
INTRODUCTION
2


ARTICLE 2.
DEFINITIONS
2


ARTICLE 3.
PLAN PARTICIPATION
6


ARTICLE 4.
ACCELERATION OF VESTING OF EQUITY AWARDS
6


ARTICLE 5.
TERMINATION PAYMENT AND OTHER BENEFITS UPON CERTAIN TERMINATIONS OF EMPLOYMENT
AFTER CHANGE IN CONTROL
6


ARTICLE 6.
NON-DUPLICATION OF PAYMENTS AND BENEFITS
8


ARTICLE 7.
SOURCE OF PAYMENTS
8


ARTICLE 8.
PLAN ADMINISTRATION AND CLAIMS PROCEDURE
8


ARTICLE 9.
ARBITRATION OF DISPUTES
9


ARTICLE 10.
MISCELLANEOUS PROVISIONS
9







1

--------------------------------------------------------------------------------







ARTICLE 1.    INTRODUCTION


1.1
In General. The E.W. Scripps Company adopted the Scripps Senior Executive Change
in Control Plan, effective April 28, 2004 and subsequently amended the Plan
effective June 12, 2008. The Company hereby amends and restates the Plan, in its
entirety, effective as of the Distribution Time to conform to the terms and
conditions of the Employee Matters Agreement.



1.2
Purpose. The Plan generally provides for certain potential termination payments
and other benefits for covered executives if their employment terminates under
prescribed circumstances after a change in control, all as specifically
described in the following provisions of the Plan. The Company believes that it
will derive substantial benefits by adopting the Plan because its existence
will:



(a)
Allow Covered Executives to focus on the Company’s business and objectively
evaluate any future proposals during potential change in control transactions,
whether at the Company or the subsidiary or divisional level;

(b)
Assist the Company in attracting and retaining selected executives;

(c)
Provide for greater consistency of protection for selected executives; and

(d)
Avoid problems associated with adopting change in control agreements during any
future potential change in control transaction.

1.3
Transfer of Certain Covered Executives to the Journal Media Group, Inc. Senior
Executive Change in Control Plan. In accordance with the terms and conditions of
the Employee Matters Agreement, effective as of the Distribution Time, each
Former Scripps Executive CIC Plan Participant shall cease to participate in the
Plan (and shall have no further rights under the Plan), and effective as of the
Newspaper Merger Effective Time (or effective as of the Transition Period End
Date, as applicable with respect to Transition Period Services Providers who
become Former Scripps Executive Severance Plan Participants after the Newspaper
Merger Effective Time), each Former Scripps Executive CIC Plan Participant shall
become a participant in the Journal Media Group, Inc. Executive Change in
Control Plan.



ARTICLE 2.    DEFINITIONS


2.1
“Annual Incentive” means the higher of (a) a Covered Executive’s target annual
incentive in the then partial calendar year, if applicable, of his/her
termination of employment, or (b) his/her highest actual annual incentive earned
in the three (3) full prior calendar years preceding his/her termination of
employment under an annual incentive plan sponsored by the Company.



2.2
“Base Salary” means a Covered Executive’s highest annualized rate of basic
salary in effect at any time during the then current partial calendar year, if
applicable, and three (3) full prior calendar years preceding his/her
termination of employment.



2.3
“Benefit Coverage” means the medical, dental, disability, life and accidental
death insurance benefits which the Covered Executive and his/her eligible
dependents, if any, were receiving at the time of his/her termination of
employment (or, if materially greater, at the time of the prior Change in
Control).



2.4    “Board” means the Board of Directors of the Company.




2

--------------------------------------------------------------------------------





2.5     “Cause” means:


(a)
Commission of a felony or an act or series of acts that results in material
injury to the business or reputation of the Company or any subsidiary;

(b)
Willful failure to perform duties of employment, if such failure has not been
cured in all material respects within twenty (20) days after the Company or any
subsidiary, as applicable, gives notice thereof; or

(c)
Breach of any material term, provision or condition of employment, which breach
has not been cured in all material respects within twenty (20) days after the
Company or any subsidiary, as applicable, gives notice thereof.

2.6
“Change in Control” means, with respect to all Covered Executives under the
Plan, the occurrence of any of the following with respect to the Company:



(a)
Any Person becomes a Beneficial Owner of a majority of the outstanding Common
Voting Shares, $.01 par value, of the Company (or shares of capital stock of the
Company with comparable or unlimited voting rights), excluding, however, any
Person that is or becomes a party to the Scripps Family Agreement, dated October
15, 1992, as amended currently and as it may be amended from time to time in the
future (the “Family Agreement”); or

(b)
Assets of the Company accounting for 90% or more of the Company’s revenues are
disposed of pursuant to a merger, consolidation, sale, or plan of liquidation
and dissolution (unless the parties to the Family Agreement have Beneficial
Ownership of, directly or indirectly, a controlling interest (defined as owning
a majority of the voting power) in the entity surviving such merger or
consolidation or acquiring such assets upon such sale or in connection with such
plan of liquidation and dissolution).

“Change in Control” means, with respect to any Designated Executive, the
occurrence of any of the following with respect to a Designated Subsidiary:
(a)
Any Person, other than the Company or an Affiliate, acquires Beneficial
Ownership of securities of the particular subsidiary of the Company employing
the participant having at least fifty percent (50%) of the voting power of such
Designated Subsidiary’s then outstanding securities; or

(b)
The Designated Subsidiary sells to any Person other than the Company or an
Affiliate all or substantially all of the assets of the particular division
thereof to which the Designated Participant is assigned.

For purposes of this Section 2.6, “Person” has the meaning provided in Section
3(a)(9) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and
as used in Sections 13(d) and 14(d) of the Exchange Act, including a “group”
within the meaning of Section 13(d) of the Exchange Act; and “Beneficial
Ownership” and “Beneficial Owner” have the meanings provided in Rule 13d-3
promulgated under the Exchange Act. “Affiliate” means any Person controlling or
under common control with the Company or any Person of which the Company
directly or indirectly has Beneficial Ownership of securities having a majority
of the voting power. “Designated Executive” means a Covered Executive who is
employed by a Designated Subsidiary at the time of a Change in Control of the
Designated Subsidiary. “Designated Subsidiary” means a corporation, company or
other entity (i) more than 50 percent of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, or (ii) which does not have outstanding shares or securities (as
may be the case in a partnership, joint venture or unincorporated association),
but more than 50 percent of whose ownership interest representing the right
generally to make decisions for such other


3

--------------------------------------------------------------------------------





entity is owned or controlled, directly or indirectly, by the Company at the
time immediately prior to a Change in Control of the Designated Subsidiary.
2.7    “Code” means the Internal Revenue Code of 1986, as amended.


2.8    “Committee” means the Board’s Compensation Committee.


2.9    “Company” means The E.W. Scripps Company, an Ohio corporation, and any
successor.


2.10
“Covered Executive” means an employee of the Company or its subsidiaries who is
employed as an executive and who is listed in Appendix A at the time of a Change
in Control. For purposes of clarity, no Former Scripps Executive CIC Plan
Participant shall be treated as a Covered Executive for purposes of the Plan
after the Distribution Time (or after the Transition Period End Date, as
applicable with respect to a Transition Period Services Provider who becomes a
Former Scripps Executive Severance CIC Participant after the Newspaper Merger
Effective Time).



2.11
“Disability” means a Covered Executive’s termination or suspension of employment
accompanied by his/her actual receipt of a Disability Retirement Benefit under
the Scripps Pension Plan or a Disability Benefit under the Scripps Long Term
Disability Income Plan. A Covered Executive will be deemed to be in actual
receipt of the aforementioned benefits during any waiting period, of up to
ninety (90) days duration, that is a prerequisite for the commencement of
benefit payments.



2.12
“Employee Matters Agreement” means the Employee Matters Agreement, by and among
The E.W. Scripps Company, Desk Spinco, Inc., Desk NP Operating, LLC, Journal
Communications, Inc., Boat Spinco, Inc., and Boat NP Newco, Inc., dated as of
July 30, 2014.



2.13
“Good Reason” means any of the following actions on or after a Change in
Control, without the Covered Executive’s consent:



(a)
A material diminution in a Covered Executive’s annual salary or target annual
incentive opportunity below the amount of annual salary or target annual
incentive opportunity in effect immediately prior to such Change in Control;

(b)
A material diminution in a Covered Executive’s authority, duties, or
responsibilities as compared to his/her authority, duties, or responsibilities
immediately prior to such Change in Control;

(c)
A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Covered Executive is required to report, including a
requirement that the Covered Executive report to a corporate officer or employee
instead of reporting directly to the Board;

(d)
A material diminution in the budget over which a Covered Executive retains
authority as compared to the budget over which he/she had authority immediately
prior to such Change in Control;

(e)
A material change in geographic location at which a Covered Executive is
principally employed as compared to the geographic location immediately prior to
such Change in Control; or

(f)
The Company’s (or successor’s) material breach of this Plan or of any material
term, provision or condition of employment of a Covered Executive, unless the
Covered Executive’s employment is terminated for Cause within the applicable
cure period set forth below.

A termination of a Covered Executive’s employment by a Covered Executive shall
not be deemed to be for Good Reason unless (x) the Covered Executive gives
notice to the Company of the existence of


4

--------------------------------------------------------------------------------





the event or condition constituting Good Reason within thirty (30) days after
such event or condition initially occurs or exists, (y) the Company fails to
cure such event or condition within thirty (30) days after receiving such
notice, and (z) Executive’s “separation from service” within the meaning of
Section 409A of the Code occurs not later than ninety (90) days after such event
or condition initially occurs or exists (or, if earlier, the last day of the
24-month period following a Change in Control).
2.14
“Master Transaction Agreement” means the Master Transaction Agreement, by and
among The E. W. Scripps Company, Scripps Media, Inc., Desk Spinco, Inc., Desk NP
Operating, LLC, Desk NP Merger Co., Desk BC Merger, LLC, Journal Communications,
Inc., Boat Spinco, Inc., Boat NP Merger Co., and Boat NP Newco, Inc., dated as
of July 30, 2014.



2.15
“Maximum Benefit Period” is the number of months following the Covered
Executive’s termination of employment equal to twelve (12) times his/her
Termination Pay Multiple. The Maximum Benefit Period automatically shall end if
a Covered Executive dies, but only with respect to his/her own coverage, with
coverage of any eligible dependent(s) continuing as though the Covered Executive
had not died so long as all required employee premiums or contributions continue
to be paid by the eligible dependent(s).



2.16    “Pension Enhancement” is the excess, if any, of:


(a)
The actuarial equivalent of the benefit under the Scripps Pension Plan and the
Scripps Supplemental Executive Retirement Plan that the Covered Executive would
receive under the terms of those plans as in effect on the Change in Control, or
if more favorable to the Covered Executive, on his or her termination of
employment, if the Covered Executive’s employment continued for a number of
years (or fractions thereof) equal to his or her Termination Pay Multiple,
assuming for this purpose that: (i) the Covered Executive’s age (but not his or
her years of service) is increased by the number of years that the Covered
Executive is deemed to be so employed, and (ii) the rate of base salary and
bonus for each year that the Covered Executive is deemed to be so employed shall
be determined by reference to the Covered Executive’s Base Salary and Annual
Incentive; provided that in no event shall a Covered Executive be deemed to earn
compensation for any period after December 31, 2014; over



(b)
The actuarial equivalent of the Covered Executive’s actual benefit, if any,
under the Scripps Pension Plan and the Scripps Supplemental Executive Retirement
Plan as of the Covered Executive’s date of termination.

    
In calculating the Pension Enhancement, the Company shall use actuarial
assumptions no less favorable to the Covered Executive than the most favorable
of those in effect under the Scripps Pension Plan at any time from the day
immediately prior to the Change in Control.
2.17
“Plan” means the Scripps Senior Executive Change in Control Plan as set forth
herein and as from time to time in effect.



2.18
“Retirement” means a Covered Executive’s voluntary termination of employment,
with or without Good Reason, on or after attaining age 65.



2.19
“Scripps Long Term Disability Income Plan” means the employee benefit plan of
that name sponsored by the Company, including any amended, restated or successor
version of that plan.



2.20
“Scripps Pension Plan” means the tax-qualified employee pension plan of that
name sponsored by the Company, including any amended, restated or successor
version of that plan. “Scripps



5

--------------------------------------------------------------------------------





Supplemental Executive Retirement Plan” means the non-tax-qualified excess
retirement plan sponsored by the Company, including any amended, restated or
successor version of that plan.


2.21
“Termination Payment” is the payment described in Section 5.2 to which a Covered
Executive may become entitled following termination of his/her employment under
the circumstances described in Section 5.1.



2.22
“Termination Pay Multiple” is the number set forth beside a Covered Executive’s
name in Appendix A under the column so named Termination Pay Multiple.



2.23
In addition to the foregoing, certain other terms of more limited usage are
defined in other Articles of the Plan. All terms defined in the Plan are
designated with initial capital letters.



2.24
Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.



2.25
Capitalized terms that are not defined in this Article 2 shall have the meaning
set forth in the Employee Matters Agreement or Master Transaction Agreement, as
applicable.



ARTICLE 3.    PLAN PARTICIPATION


An individual must be a Covered Executive in order to participate in the Plan.
The names of all Covered Executives are listed in Appendix A. The Committee may
revise Appendix A at any time(s) by adding or deleting names (or changing
Termination Pay Multiples), provided that the deletion of any name (or reduction
of any Termination Pay Multiple) shall require sixty (60) days’ advance written
notice to each affected Covered Executive. Only those employees listed in
Appendix A at the time of a Change in Control are eligible to receive any
rights, termination payment or other benefits under the Plan.
ARTICLE 4.    ACCELERATION OF VESTING OF EQUITY AWARDS


Upon a Change in Control, the terms of the applicable equity incentive plan and
the applicable award agreements shall govern the treatment of all outstanding
equity awards of a Covered Executive, including but not limited to any incentive
or nonqualified stock options, stock appreciation rights in tandem with or
independent of options, restricted or nonrestricted share awards,
performance-based restricted shares, restricted stock units and performance
units.
ARTICLE 5.
TERMINATION PAYMENT AND OTHER BENEFITS UPON CERTAIN TERMINATIONS OF EMPLOYMENT
AFTER CHANGE IN CONTROL



5.1
Eligibility for Termination Payment. A Covered Executive will be entitled to
receive a Termination Payment (described in Section 5.2) if, within twenty-four
(24) months after a Change in Control, his/her employment with the Company is
terminated either (a) by the Company without Cause, or (b) by the Covered
Executive for Good Reason. Notwithstanding the foregoing, a Covered Executive
will not be entitled to any Termination Payment if his/her termination of
employment is (x) of his/her own initiative for any reason other than Good
Reason, or (y) on account of his/her Retirement, Disability or death. A
Termination Payment is in lieu of any further salary, bonus, annual incentive or
other payments to a Covered Executive for periods subsequent to the date of
his/her termination of employment; but the Covered Executive still will retain
any and all of his/her vested rights under the Company’s employee pension and
benefit plans and arrangements, including, without limitation, the Scripps
Pension Plan and the Scripps Supplemental Executive Retirement Plan.





6

--------------------------------------------------------------------------------





5.2
Amount of Termination Payment. A Covered Executive’s Termination Payment is a
cash lump sum equal to the amount computed by multiplying (a) the sum of his/her
Base Salary plus Annual Incentive, by (b) his/her Termination Pay Multiple. A
Covered Executive’s Termination Payment will be paid by the Company within
thirty (30) days following his/her termination of employment.



5.3
Other Benefit Coverage. If a Covered Executive qualifies for a Termination
Payment under Section 5.1, his/her Benefit Coverage shall be continued for the
Maximum Benefit Period or, if less, until the Covered Executive obtains
full-time employment providing benefits substantially similar to his/her Benefit
Coverage. To receive such Benefit Coverage, the Covered Executive must continue
to pay the same percentage of the total benefit premiums or contributions
required from similarly situated executive employees at the time of the Covered
Executive’s termination of employment (or, if materially less, at the time of
the prior Change in Control).



5.4
Pension Enhancement. If a Covered Executive qualifies for a Termination Payment
under Section 5.1, he/she will receive a cash lump sum equal to the actuarially
determined value of a Pension Enhancement. The Pension Enhancement will be paid
by the Company at the same time as the Termination Payment.



5.5
Gross-Up Payment. A Covered Executive also shall be entitled to a Gross-Up
Payment, if applicable. The Company’s obligation to make Gross-Up Payments under
this Section 5.5 shall be conditioned upon a Covered Executive’s termination of
employment. “Gross-Up Payment” is the lump sum benefit payment hereinafter
described in this Section 5.5.



If it is determined (as hereinafter provided) that any payment, benefit or
distribution to or for such Covered Executive’s benefit, whether paid or payable
or distributed or distributable pursuant to the terms of the Plan or otherwise
pursuant to or by reason of any other agreement, policy, plan, program,
arrangement or similar right (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto), or any
interest or penalties with respect to such excise tax (such tax, together with
any such interest and penalties, hereafter collectively referred to as the
“Excise Tax”), then the Covered Executive shall be entitled to receive a cash
lump sum Gross-Up Payment(s) in an amount such that, after payment by the
Covered Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax, imposed upon the Gross-Up
Payment(s), the Covered Executive retains an amount of the Gross-Up Payment(s)
equal to the Excise Tax imposed upon the Payments. The Gross-Up Payment, if any,
shall be paid in full to the Covered Executive at the same time as any Payment
(or first installment thereof) subject to the Excise Tax is paid or provided to
the Covered Executive; provided that the Company, in its sole discretion, may
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Covered Executive, all or any portion
of any Gross-Up Payment, and the Covered Executive consents to such withholding.
All determinations required to be made under this Section 5.5, including whether
an Excise Tax is payable by the Covered Executive, the amount of such Excise
Tax, whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, shall be made by a nationally-recognized legal or accounting firm (the
“Firm”) (which may be the Company’s independent auditor) selected by the Company
in its sole discretion. The Firm shall submit its determination and detailed
supporting calculations to the Covered Executive and the Company as promptly as
practicable. If the Firm determines that any Excise Tax is payable by the
Covered Executive and that a Gross-Up Payment is required, the Company shall pay
the Covered Executive the required Gross-Up Payment as provided herein. Any
determination by the Firm as to the amount of the Gross-Up Payment shall be
binding upon the Covered Executive and the Company. As a result of the
uncertainty in the application of Section 4999 of the Code (or any successor
provision thereto) at the time of the initial determination by the Firm
hereunder, it is possible that the Company may fail to pay a Gross-Up Payment
which should have been paid (an “Underpayment”). If the Covered Executive
thereafter is required to make a payment of any Excise Tax, the Firm shall
determine the amount of the Underpayment, if any, that


7

--------------------------------------------------------------------------------





has occurred and submit its determination and detailed supporting calculations
to the Covered Executive and the Company as promptly as possible. Any such
Underpayment shall be promptly paid by the Company to the Covered Executive, or
for his/her benefit, within thirty (30) days of receipt of such determination
and calculations.
The Covered Executive and the Company shall each provide the Firm access to and
copies of any books, records or documents in the possession of the Company or
the Covered Executive, as the case may be, reasonably requested by the Firm, and
shall each otherwise cooperate with the Firm in connection with the preparation
and issuance of the determinations contemplated by this Section 5.5. The fees
and expenses of the Firm that are incurred at any time from the date of this
Plan through tenth (10th) anniversary of the date of the Change in Control for
services in connection with the determinations and calculations contemplated by
this Section 5.5 shall be paid by the Company. The Company shall pay such fees
and expenses not later than the end of the calendar year following the calendar
year in which the related work is performed or the expenses are incurred by the
Firm. The amount of such fees and expenses that the Company is obligated to pay
in any given calendar year shall not affect the fees and expenses that the
Company is obligated to pay in any other calendar year, and the Covered
Executive’s right to have the Company pay such fees and expenses may not be
liquidated or exchanged for any other benefit.
Notwithstanding any other provision of this Section 5.5 to the contrary, and in
order to comply with Section 409A of the Code, the Company and the Covered
Executive shall take all steps reasonably necessary to ensure that any Gross-Up
Payment, Underpayment or other payment or reimbursement made to the Covered
Executive pursuant to this Section 5.5 will be paid or reimbursed on the earlier
of (a) the date specified for payment under this Section 5.5, or (b) December
31st of the year following the year in which the applicable taxes are remitted
or, in the case of reimbursement of expenses incurred due to a tax audit or
litigation to which there is no remittance of taxes, the end of the calendar
year following the year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation in accordance
with Treasury Regulation Section 1.409A-3(i)(1)(v).
ARTICLE 6.    NON-DUPLICATION OF PAYMENTS AND BENEFITS


Notwithstanding any contrary provision of the Plan, there shall be no
duplication of rights, payments and benefits under the Plan with rights,
payments and benefits granted to a Covered Executive, in the event of a
termination of his/her employment after a Change in Control, under any other
agreement, plan or arrangement (“Alternate Plan”). In order to prevent such
duplication, if the Covered Executive is entitled to payments or benefits under
Article 5 upon termination of employment, the Covered Executive shall not be
entitled to any severance pay or benefits under any Alternate Plan unless
otherwise specifically provided in this Plan or in the Alternative Plan (in a
specific reference to this Plan). Notwithstanding the foregoing, any payments
due under the Executive Annual Incentive Plan upon a Covered Executive’s
termination of employment following a Change in Control shall be in addition to
(and shall not be considered duplicative of) any payments or benefits provided
under this Plan.
ARTICLE 7.    SOURCE OF PAYMENTS


All payments required under the terms of the Plan shall be paid in cash from the
general assets of the Company. A Covered Executive shall have the status of a
general creditor of the Company with respect to any and all claims for payments
under the Plan.
ARTICLE 8.    PLAN ADMINISTRATION AND CLAIMS PROCEDURE


8.1
Plan Administration. The Plan shall be administered by the Committee and/or its
designee(s). The Committee shall have rights, powers and duties with respect to
the Plan that are comparable to those granted to the designated pension board
under the Scripps Pension Plan. Without limiting the generality of the
foregoing, the Committee has full authority to (a) interpret the Plan, (b)
determine all questions



8

--------------------------------------------------------------------------------





relating to the rights and status of Covered Executives and their Termination
Payments, Benefit Coverage, Pension Enhancements and Gross-Up Payments, and (c)
make such rules and regulations for the administration of the Plan as are not
inconsistent with its express terms and provisions. This provision is included
in the Plan for the express purpose of giving and granting to the Committee the
maximum discretionary authority possible under Firestone Tire and Rubber Company
v. Bruch, 489 U.S. 101 (1989). Decisions by the Committee shall be made by
majority vote of all members of the Committee.


8.2
Claims Procedure. If any Covered Executive’s claim for payments or benefits
under the Plan is denied, the Committee shall cause a written notice to be sent
to the Covered Executive setting forth the specific reasons for the denial,
specific reference to the provisions of the Plan on which the denial is based, a
description of any material or information necessary to perfect the denied claim
(together with an explanation of why such material or information is necessary),
and an explanation of the review procedure described below. Within sixty (60)
days after receipt of such notice of denial from the Committee, the Covered
Executive, or his/her duly authorized representative, may request a review of
the denied claim by written application to the Committee. In connection with
such request for review, the Covered Executive, or his/her duly authorized
representative, shall be entitled to review any and all documents pertinent to
the claim or its denial and also shall be entitled to submit issues and comments
in writing. The decision of the Committee upon such review shall be made not
later than sixty (60) days after the receipt of such request for review, unless
special circumstances shall require an extension of time for processing, in
which case a decision shall be rendered as soon as possible, but not later than
one hundred twenty (120) days after the Committee’s receipt of the request for
review. The decision of the Committee upon review of the denied application
shall be in writing and shall include specific reasons for the decision and
specific references to the pertinent Plan provisions on which the decision is
based. All written communications from the Committee under this Section 8.2
shall be written in a manner calculated to be understood by the recipient.



ARTICLE 9.    ARBITRATION OF DISPUTES


Any controversy or claim arising out of or relating to the Plan that cannot be
resolved pursuant to Section 9.2 shall be settled by binding arbitration in the
City of Cincinnati, Ohio, in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then pertaining in such city; and judgment
upon the award rendered by the arbitrator or arbitrators may be entered in any
court in Hamilton County, Ohio having jurisdiction thereof. The arbitrator or
arbitrators shall have powers to issue mandatory orders and restraining orders
in connection with such arbitration. Neither the Company nor a Covered Executive
shall be liable for punitive or exemplary damages. Each party shall be
responsible for its/his/her own costs and expenses (including attorneys’ fees).
The federal and state courts in Hamilton County, Ohio shall have exclusive
jurisdiction with respect to the entry of judgment upon any arbitration award
hereunder or the granting of any order; and such courts shall have exclusive
jurisdiction with respect to any other controversy or claim arising out of or
relating to the Plan that may properly be brought therein if the provisions
herein mandating arbitration are held to be unenforceable.
ARTICLE 10.    MISCELLANEOUS PROVISIONS


10.1
ERISA and Governing Law.    The Plan is an unfunded deferred compensation plan
for a select group of management or highly compensated employees, as defined in
Section 201(2) and 401(a)(1) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”). As such, the Plan is expressly excluded from all, or
substantially all, of the provisions of ERISA, including but not limited to
Parts 2 and 3 of Title I thereof. None of the statutory rights and protections
conferred on participants by ERISA are conferred under the terms of this Plan,
except as expressly noted or required by operation of law. To the extent not
superseded by federal law, the laws of the State of Ohio shall control in any
and all matters relating to the Plan.



9

--------------------------------------------------------------------------------





10.2
Benefits Are Nonassignable.    No right, payment or benefit under the Plan may
be pledged, assigned, anticipated or alienated in any way by any Covered
Executive, otherwise than by will or the laws of descent and distribution. This
Plan shall inure to the benefit of and be enforceable by the legal
representatives of a Covered Executive. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. “Company” means the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Plan by operation of law or otherwise. This Plan shall inure to the
benefit of and be binding upon the Company and its successors and assigns.



10.3
Amendment, Suspension or Termination of Plan. The Company hereby reserves the
right and power to amend, suspend or terminate the Plan, in whole or in part, at
any time and from time to time; provided, however, that any action taken after a
Change in Control or within sixty (60) days prior to a Change in Control cannot
materially adversely affect the rights, payments or benefits of any employee who
then is a Covered Executive without his/her express written consent. All actions
pursuant to this Section 10.3 shall be set forth in a written instrument adopted
by the Committee and approved or ratified by the Board.



10.4
No Guarantee Of Employment. Nothing contained in the Plan shall be construed as
a contract of employment between the Company or any Covered Executive, or as a
right of any Covered Executive to continue in the employment of the Company, or
as a limitation of the right of the Company to discharge any Covered Executive,
with or without cause, at any time.



10.5
Severability.    If any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.



10.6    Section 409A of the Code.


(a)
Section 409A of the Code (“Section 409A”) imposes payment restrictions on
“separation pay” (i.e., payments owed to a Covered Executive upon termination of
employment). Failure to comply with these restrictions could result in negative
tax consequences to the Covered Executive, including immediate taxation,
interest and a 20% penalty tax. It is the Company’s intent that this Plan be
exempt from the application of, or otherwise comply with, the requirements of
Section 409A. Specifically, any taxable benefits or payments provided under this
Plan are intended to be separate payments that qualify for the “short-term
deferral” exception to Section 409A to the maximum extent possible, and to the
extent they do not so qualify, are intended to qualify for the involuntary
separation pay exceptions to Section 409A, to the maximum extent possible. If
neither of these exceptions applies, then notwithstanding any provision in this
Plan to the contrary:

(i)
All amounts that would otherwise be paid or provided during the first six (6)
months following the date of termination shall instead be accumulated through
and paid or provided (together with interest on any delayed payment at the
applicable federal rate under the Code), on the first business day following the
six (6) month anniversary of the Covered Executive’s termination of employment.

(ii)
Any expense eligible for reimbursement must be incurred, or any entitlement to a
benefit must be used, during the applicable expense reimbursement or benefit
continuation period provided in this Plan. The amount of the reimbursable
expense or benefit to which a Covered Executive is entitled during a calendar
year will not



10

--------------------------------------------------------------------------------





affect the amount to be provided in any other calendar year, and a Covered
Executive’s right to receive the reimbursement or benefit is not subject to
liquidation or exchange for another benefit. Provided the requisite
documentation is submitted, the Company will reimburse the eligible expenses on
or before the last day of the calendar year following the calendar year in which
the expenses were incurred.
(b)
For purposes of this Plan, “termination of employment” or words or phrases to
that effect shall mean a “separation from service” within the meaning of Section
409A.





11